DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings were received on 6/30/2022.  These drawings are acceptable.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sandelman et al. (US 5,643,482), Sweet (US 2004/0262412), and Spencer (US 4,183,352).
Regarding claim 1, Sandelman  discloses a one-pipe hydronic heating control device provided with a secondary supply pipe connection on an inlet pipe of an exchanger, a secondary return pipe connection a return pipe of the exchanger, a primary inlet pipe connection on a primary inlet pipe from a heat source and a primary outlet pipe connection on a primary outlet pipe to the heat source, and a pump (4) provided with a control unit (20, C2,L2-54) to pump heat-transfer medium, wherein a first T-branch (8, Figure 2) , which is connected to a second T-branch (9) interconnected through a primary outlet, is connected to the primary inlet pipe (1) connection through a primary inlet, wherein a first T-branch is connected to the secondary supply pipe connection through a secondary supply pipe with a secondary supply temperature sensor and wherein the second T-branch is connected to the secondary return pipe connection through a secondary return pipe with a secondary return temperature sensor (5) and the pump impeller is connected to the secondary circuit such that it pumps the heat-transfer medium from the first T-branch through the heat exchanger (2) back to the second T-branch (9), wherein the pump impeller is connected to an electric motor provided with the control unit interconnected with the secondary supply temperature sensor and/or the primary inlet temperature sensor  (6) and the secondary return temperature sensor (5).  
Sandelman does not clearly present that the heating system mentioned in the preamble is a one-pipe hydronic system or that the pump is motorized type with an impeller.
In view of the issues with the Applicant’s labeling, provided below is the Applicant’s claimed invention with the corresponding Figure 2 of Sandelman’s Invention for clarity of the record:


    PNG
    media_image1.png
    624
    925
    media_image1.png
    Greyscale

Sandelman:
    PNG
    media_image2.png
    638
    1028
    media_image2.png
    Greyscale

However, Sweet  discloses a hydronic system (Abstract, Figure 7) wherein the pump comprises  a first T-branch (feeding 22) and a second T-branch (attached to 24)  in a one pipe hydronic system (Boiler loop). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to encorporate Sandelman system with that of a single pipe hydronic one to efficiently heat a building.
Additionally, Spencer discloses  circulating pump (18,Figure 3 ) that is comprises an impeller ( 32,40, i.e. rotor and vanes) driven by an electric motor (C2,L-31-34), which is suitable for a single pipe system the heated medium would enter at 1, proceed to 12, where it would be feed to an input of  a heat exchanger and then the medium would return from 14 to 26 based on a clockwise rotation. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to substitute a motor driven impeller pump for the pump (4) of Sandelman because motor driven pumps are economical and durable and the Sandelman pump has an electrical activation mechanism (Sandelman- C3,L42-51).
Regarding claim 6, Sandelman, as modified, discloses the device according to claim 1, wherein it is provided with the selector (Sandelman- 10, Figure 1) to adjust the maximum heat flow in Watts and/or equivalent heat flow units. 
Regarding claim 7, Sandelman, as modified, discloses the device according to claim 1, wherein it is provided with the analog input for the heat flow reference with defined limits for 0 and 100% (Sandelman- 10, Figure 1, C2, L 27-37). 
Regarding claim 8, Sandelman, as modified, discloses the device according to claim 1, wherein the data line (Sandelman-16) connected to the master computer and/or to another control unit is connected to the control unit (Sandelman- 20, Figures 1-2).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sandelman et al. (US 5,643,482), Sweet (US 2004/0262412), Spencer (US 4,183,352), and Sorensen (US 2020/0063980).
Regarding claim 2, Sandelman, as modified, discloses the device according to the claim 1,  with the primary inlet pipe connection of the primary inlet (Sandelman-8, Figure 2), the first T-branch, the second T-branch, the primary outlet pipe connection of the primary outlet (Sandelman-9) , the secondary supply pipe of the secondary supply pipe connection, the secondary return pipe of the secondary return pipe connection, the secondary supply temperature sensor (Sandelman-6), the secondary return temperature sensor (Sandelman-5), pump impeller with electric motor and control unit (Sandelman-4), but does not disclose they are integrated into a compact unit 
However, Sorensen discloses  a hydraulic  manifold integrated as a compact unit  (204, Figure 5 ,[0018])  because Sorensen is a compact pump with inlets, outlet, a motorized pump and sensors located therein. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this application to integrate the various components of Sandelman into a practical form factor. 
Regarding claim 3, Sandelman, as modified, discloses thee device according to the claim 2, wherein the compact unit (204,232, Figure 5) is provided with the housing of the pump. 
Regarding claim 4, Sandelman, as modified, discloses thee device according to the claim 3, wherein the housing of the pump integrated with the T-branches (204,232, Figure 5). 
Regarding claim 5, Sandelman, as modified, discloses the device according to claim 1, wherein the compact unit (204, Figure 5, [0018]) is provided with the base for the temperature sensor on the secondary supply pipe (Sandelman-6) and the base for the temperature sensor on the secondary return pipe (Sandelman-5). 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762